Gilbert, J.
1. “ One in possession of land under a bond for titles from tbe true owner, witli purchase-money partly paid, is the owner of the freehold relatively to all persons except the maker of the bond and those claiming under him.” Fulton County v. Amorous, 89 Ga. 614 (3) (16 S. E. 201); Rosette v. Shelton, 159 Ga. 422 (126 S. E. 242). That principle was applicable in the case.
2. The ruling made in the first headnote controls all of the issues raised in the petition for certiorari. Other issues decided by the Court of Appeals, not controlled by the ruling made in the first headnote, are not raised in the petition for certiorari, and consequently not mentioned by this court. The case is remanded to the Court of Appeals for further action not inconsistent herewith.

Judgment reversed,.


All the Justices concur.

Lewis & Lewis, Joseph Law, and R. N. Hardeman Jr., for plaintif.
M. O. Banuiclc and J. Roy McCraclcen, for defendant.